United States Court of Appeals,

                           Eleventh Circuit.

                             No. 95-4391.

                   David LEVINE, Receiver-Appellee,

         Securities Exchange Commission, Plaintiff-Appellee,

                                   v.

  COMCOA LTD., a/k/a Comcoa Ltd., Thomas W. Berger, Defendants,

            J.B. Grossman, Law Practice, Movant-Appellant,

    Sun-Sentinel Company, Mobitel Services Corp., a Delaware
Corporation, et al., Claimants.

                             Dec. 1, 1995.

Appeal from the United States District Court for the Southern
District of Florida. (No. 94-8256-CIV-SH), Shelby Highsmith, Judge.

Before EDMONDSON, Circuit Judge, HILL, Senior Circuit Judge, and
MILLS*, District Judge.

     EDMONDSON, Circuit Judge:

     Law Practice of J.B. Grossman, P.A., appeals the district

court's finding of contempt for its transfer of funds from the

trust account of its client, Comcoa Ltd. ("Comcoa"), to the law

firm's operating account in violation of a court order. We affirm.

     Before    January   1994,   Comcoa   retained   J.B.   Grossman   as

counsel.1    In mid-January 1994, Grossman told Comcoa to establish

a large retainer fee to assure Grossman's availability in the event

of an asset-freezing action.      This retainer was placed in a trust

     *
      Honorable Richard Mills, U.S. District Judge for the
Central District of Illinois, sitting by designation.
     1
      While it is appellant Law Practice of J.B. Grossman, P.A.
which was held in contempt below, the law firm's sole involvement
in this case was through the actions of J.B. Grossman, a lawyer.
As such, this opinion will describe the behavior in this case as
being that of Mr. Grossman rather than that of the law firm.
account maintained by Grossman on behalf of Comcoa.               Before April

1994, the Division of Enforcement of the Securities and Exchange

Commission ("Division") began an informal inquiry into the business

activities of Comcoa.

      On 5 May 1994, the Division filed an ex parte Motion for Order

to Show Cause Why a Preliminary Injunction Should Not Be Granted,

Temporary Restraining Order ("TRO"), Order Freezing Assets, Order

Appointing Receiver, Order for an Accounting, Order Prohibiting

Destruction of Documents and an Order Expediting Discovery.                  On 6

May 1994, at 9:25 AM, a United States District Judge entered an

order, among other things, granting a TRO and freezing Comcoa's

assets, appointing a Receiver, and notifying the parties of a

hearing on 16 May to consider a preliminary injunction.2

      On 11 May Comcoa filed, among other things, an Emergency

Motion to Vacate the TRO, a Motion to Dismiss for Lack of Subject

Matter    Jurisdiction   and   a   Motion     for   Preliminary    Hearing     on

Defendants' Motion to Dismiss.

      On 16 and 17 May the district court did hold a               preliminary

injunction hearing and also heard Defendants on their Motion to

Dismiss for Lack of Subject Matter Jurisdiction.                  Grossman was

attorney of record for Comcoa at this hearing.           Over the two days,

the   district   judge   heard     argument    from   counsel   and   received
                                                                         3
testimony from seven witnesses;         the hearing was completed.             At

      2
      The May 6 order stated that the hearing on May 16 was to
show cause "why a Preliminary Injunction ... should not be
granted...."
      3
      Mr. Grossman makes no contention that he was unable at this
hearing to set forth fully the reasons for which he and Comcoa
believed no preliminary injunction should issue.
the end of the hearing on 17 May, the district court told both

parties that it was extending the 6 May order until the court ruled

on the substantive motions by Defendants.               The district court said

the order would be extended in all respects and specifically said

the order included the asset freeze. The district court then asked

if either party had anything further or any questions.                  Grossman

replied, "No, sir."

     On 6 June 1994, Grossman called the district court to find out

if an order had been issued.               At first, Grossman was told a

preliminary injunction had been issued;                 but later the district

court's assistant said a preliminary injunction had not been

issued.     Grossman considered the court's order to have expired.

And he, on 6 June, transferred from Comcoa's trust account about

$92,000     of    the   retainer   funds   into   his    law   firm's   operating

account.4        About this same time, he filed for Comcoa an Emergency

Motion for Release of Assets, based on the expiration of the TRO.5

     4
      The order stated that Comcoa and their "attorneys ... are [
] restrained from, directly or indirectly, transferring ... any
assets or property owned by, controlled by, or in the possession
of [Comcoa]". In the contempt proceeding the court below
concluded that the asset freeze extended to the trust account,
and this determination is not in dispute. Never does Grossman
contend that he was unaware that the order of the court, if still
in force, prohibited this conduct.
     5
      Some confusion exists on the precise sequence of events on
June 6 and 7. The district court appears to have found that
Grossman first filed the motion for release of funds and
then—before the motion could be decided—transferred the money.
Grossman's initial brief says that he transferred the funds on 6
June and filed the motion for release of assets the next day.
His reply brief says that the motion was filed 6 June, the same
day that he transferred the funds, but later in the day. And,
the docket sheet indicates the motion was not filed until 7 June.
In any event, what is undisputed is that Grossman's transfer of
funds was a unilateral act done without the approval of any
court.
Also on 7 June, the district court entered an Order of Preliminary

Injunction nunc pro tunc to June 3, 1994;   and, the district court

denied Defendants' Emergency Motion.

     In August 1994, the Division filed a Motion for an Order to

Show Cause to hold Grossman in contempt for violating the district

court orders when he transferred the retainer funds.     The district

court entered an order holding Grossman in contempt of court for

his transferring of the funds into his own account.    He now appeals

this ruling.

     Rule 65 of the Federal Rules of Civil Procedure says that a

TRO can last only 10 days, unless extended, and cannot be extended

beyond 20 days without the consent of the restrained party.6

Grossman says that he never consented to an extension;    and for the

sake of our discussion, we accept that he did not consent.

     The Supreme Court has said a TRO that is continued beyond the

time permissible under Rule 65 should be treated as a preliminary

injunction.    See Sampson v. Murray, 415 U.S. 61, 87, 94 S. Ct. 937,

951, 39 L. Ed. 2d 166 (1974) (stating "[w]here an adversary hearing

has been held, and the court's basis for issuing the order strongly

challenged, classification of the potentially unlimited order as a

temporary restraining order seems particularly unjustified"). This

     6
      The parties argue whether the initial 10 days and the 20
day extension should be calculated by excluding weekends and
holidays. This argument is largely irrelevant because even if we
take the calculation which excludes weekends and holidays, the
TRO would expire at 9:25 AM on June 6. And, because the district
court did not enter the written preliminary injunction order
until June 7 (although it was entered nunc pro tunc to June 3),
the TRO would have expired unless consent were given. We do note
that even under the calendar day approach, continuing the hearing
into the second day constituted a for-cause extension of the
initial 10 day period.
treatment is especially appropriate where, as in this case, there

has been notice to the parties, a full hearing on a preliminary

injunction, and then a stated and clear decision from the bench to

extend the terms of the restraining order indefinitely, that is,

until the court notified the parties otherwise.7

      Very likely, Grossman's client, Comcoa along with its agents

and attorneys, was under a preliminary injunction once the judge

spoke at the end of the hearing;        but we need not go that far.     If

the TRO had not become a preliminary injunction before, it became

a preliminary injunction when the TRO, as orally extended by the

district court, went beyond the time permissible under Rule 65.

Thus, the proper course of conduct for Grossman was to treat the

TRO   as   an   erroneously   granted   preliminary   injunction   and   to

appeal.8    See Clements Wire & Mfg. Co. v. NLRB, 589 F.2d 894, 896

      7
      We accept that, where there has been no notice to the
parties and no hearing on the various factors involved in
considering a preliminary injunction, a TRO continued past the
Rule 65 limit falls of its own weight. See Granny Goose v.
Brotherhood of Teamsters & Auto Truck Drivers, 415 U.S. 423, 94
S. Ct. 1113, 39 L. Ed. 2d 435 (1974); Hudson v. Barr, 3 F.3d 970
(10th Cir.1993). In Granny Goose, the district court "did not
indicate that it was undertaking a hearing on a preliminary
injunction." Granny Goose, 415 U.S. at 441, 94 S.Ct. at 1125.
And, neither party made an attempt to present its position on
whether a preliminary injunction should issue. Id.
      8
      That a hearing on a preliminary injunction had been held
and that appellate review was, therefore, available under
Sampson, makes this case materially different from Granny Goose.
Even in Pan American World Airways, Inc. v. Flight Engineers'
Int'l Assn., 306 F.2d 840, 842 (2d Cir.1962), the Second Circuit
treated a TRO extended following the commencement of a hearing on
the merits as a preliminary injunction for purposes of appeal.
No good reason exists to limit this rule to one of appellate
jurisdiction only: a preliminary injunction is a preliminary
injunction.

           Two concerns about TROs are reflected in the case law
      and in Rule 65. First, restrained parties often have no
(5th Cir.1979).

     We believe the instances when lawyers can be told by the

district court in no uncertain terms not to do "X" and, yet, the

lawyer can go on to do "X" with impunity are (and ought to be) few

and far between, especially where the appellate courts—as in this

case—are open to the lawyer to settle the matter in an orderly way,

but the lawyer pursues no appeal.     In these circumstances, for

Grossman just to disregard the district court's clear order, based

on his personal belief that it was invalid, was not merely bold;
it was bad.    We conclude his conduct warrants a determination of

contempt.9    The district court was within its discretion to hold


     opportunity for a hearing and may not know precisely what
     conduct is prohibited. Second, a restrained party may not
     obtain appellate review of a TRO.

          Our holding respects both these concerns; Grossman and
     Grossman's client had the opportunity to contest the
     preliminary injunction (and had precise notice of the
     enjoined conduct) and also could have obtained appellate
     review of the injunction.
     9
      Although we decide this case under Rule 65, we do not
decide that all of the district courts' powers to give binding
orders to a lawyer and all of a lawyer's legal duties to obey the
orders of a court with subject-matter jurisdiction over the
controversy in which the lawyer appears as counsel of record flow
from the Federal Rules of Civil Procedure only.

          We are heartsick when we observe that Mr. Grossman, an
     officer of the United States' Courts, acted personally and
     directly in disobeying the straightforward instruction of a
     United States District Judge and did so just for money, his
     fee.

          This case is not one in which a lawyer's client acted,
     and because the lawyer did not stop his client, the lawyer
     is facing contempt. Mr. Grossman, himself, acted contrary
     to plain instructions given to him when he was face-to-face
     with the court. In such circumstances, the power of
     district courts to discipline their officers may possibly be
     considerably broader-based than that granted by Rule 65 or
     even the Federal Rules of Civil Procedure generally. Put
Grossman in contempt of court for violating its order.

      The   order    of    contempt   against   the    Law   Practice    of   J.B.

Grossman, P.A., is AFFIRMED.

      HILL, Senior Circuit Judge, concurring, dubitante:

      The court today affirms contempt sanctions against a lawyer

for doing what he knew the judge had ordered him not to do.                   I am

not   attracted     to    this   lawyer's   conduct.     The    problem    arose,

however, because the party who petitioned for and obtained the TRO

stood     silent    while    the   order    inadvertently      expired    without

counselling the court of the requirements for its extension.                  One

would expect more from the agency appearing here.               It has obtained

temporary restraint before.1          I am not pleased with the performance

of any of our cast of characters.

      An ex parte temporary restraining order is an extreme remedy

to be used only with the utmost caution.          Rule 65(b) of the Federal

Rules of Civil Procedure imposes strict restrictions on its scope

and specific time constraints for its duration:

        Every temporary restraining order granted without notice ...
        shall expire by its terms within such time after entry, not to

      differently, whether or not the client Comcoa was still
      validly restrained about its funds, perhaps Mr. Grossman, as
      an officer of the court, remained under a valid restraint.
      But given the way this controversy was decided by the
      district court and has been briefed and argued to us, we
      will pass over the question of Mr. Grossman's professional
      responsibilities and of the district court's inherent powers
      to supervise and to discipline its subordinate officers.
      1
      An electronic search using only the words "Securities and
Exchange Commission" and "temporary restraining order" or "TRO"
yielded 11,541 cases. We are not suggesting that all these cases
are similar to the instant situation, nor are we implying we have
read each case. We would suggest that counsel representing the
SEC are likely to have explored the requirements for effective
extension of TROs from time to time.
     exceed 10 days, as the court fixes, unless within the time so
     fixed the order, for good cause shown, is extended for a like
     period or unless the party against whom the order is directed
     consents that it may be extended for a longer period.2

Fed.R.Civ.P. 65(b).

     The importance of these restrictions was emphasized by the

Supreme   Court    in   Granny   Goose   Foods,   Inc.   v.   Brotherhood   of

Teamsters & Auto Truck Drivers, Local No. 70, 415 U.S. 423, 94
S. Ct. 1113, 39 L. Ed. 2d 435 (1974).         In Granny Goose, a state court

issued a temporary restraining order to enjoin the local union from

striking.   Two days later, the case was removed to federal court.

The union moved to dissolve the restraining order.                   After a

hearing, the court denied the union's motion.             The union went on

strike some months later.         The district court held the union in

contempt for violating the TRO.          The Ninth Circuit reversed, and

the Supreme Court affirmed the appellate court.

     The Court held that the union violated no order when it

resumed its strike because no order was in effect at that time.

The Court rejected the employer's argument that the district

court's hearing on the union's motion to dissolve the restraining

order was a hearing on a preliminary injunction, or that its order

denying the motion should be construed as a grant of a preliminary

injunction.       Regardless of the district court's intent in the

hearing, the TRO did not survive the expiration of the Rule 65(b)


     2
      The district court found that Grossman consented to the
extension of the TRO. The majority opinion, however, accepts
without comment Grossman's contention that he did not. I concur
in this conclusion and note that, if Grossman had consented to
the extension, the TRO would have remained an unappealable
interlocutory order. Fernandez-Roque v. Smith, 671 F.2d 426, 430
(11th Cir.1982).
time   limits   because    the   district      court    did   not   follow   the

appropriate procedure.      The Supreme Court held:

       Where a hearing on a preliminary injunction has been held
       after issuance of a temporary restraining order, and where the
       District Court decides to grant the preliminary injunction,
       the appropriate procedure is not simply to continue in effect
       the temporary restraining order, but rather to issue a
       preliminary injunction, accompanied by the necessary findings
       of fact and conclusions of law.
415 U.S. at 443, 94 S.Ct. at 1126 (emphasis added);                   see also

Hudson   v.   Barr,   3 F.3d 970,   975    (6th    Cir.1993)    (indefinite

continuation of TRO held improper;            government's consent to TRO,

pending hearing on motion for preliminary injunction, ended on day

hearing was supposed to occur);         Fed.R.Civ.P. 52(a) ("... and in

granting or refusing interlocutory injunctions the court shall

similarly set forth the findings of fact and conclusions of law

which constitute the grounds of its action.").

       Our panel's opinion today purports to accept Granny Goose but

characterizes its holding as "... where there has been no notice to

the parties and no hearing on the various factors involved in

considering a preliminary injunction, a TRO continued past the Rule

65 limit falls of its own weight."            This interpretation reads out

of Rule 65(b) any requirement for consent to validate any extension

of a TRO beyond the twenty-day limit.           See Connell v. Dulien Steel

Products, Inc., 240 F.2d 414, 417 (5th Cir.1957). Under the Rules,

it is not just notice and a hearing that allows a TRO to become a

preliminary injunction, but findings of fact and conclusions of law

which adjudicate the property right involved thereby satisfying due

process.

       Granny Goose also emphasizes the safeguards built into Rule 65
to prevent the serious penalties imposed when one is found to be in

contempt for violating court injunctions:

     [O]ne basic principle built into Rule 65 is that those against
     whom an injunction is issued should receive fair and precisely
     drawn notice of what the injunction actually prohibits.

                         *   *   *   *   *    *

     It would be inconsistent with this basic principle to
     countenance procedures whereby parties against whom an
     injunction is directed are left to guess about its intended
     duration.   Rule 65(b) provides that temporary restraining
     orders expire by their own terms within 10 days of their
     issuance. Where a court intends to supplant such an order
     with a preliminary injunction of unlimited duration pending a
     final decision on the merits or further order of the court, it
     should issue an order clearly saying so. And where it has not
     done so, a party against whom a temporary restraining order
     has issued may reasonably assume that the order has expired
     within the time limits imposed by Rule 65(b).
415 U.S. at 444-45, 94 S.Ct. at 1126-27 (emphasis added) (footnote

omitted).

     No case is cited to us in which the imposition of contempt for

violation   of   an   indefinitely-extended   TRO   has   been   upheld.

Nevertheless, we hold today that "[f]or Grossman just to disregard

the district court's order based on his personal belief that it was

invalid, is conduct that warrants a determination of contempt."       I

do not concur in this, but I do not view it as a basis for the

judgment.   The opinion seems to say that, notwithstanding        Granny

Goose, it was not "reasonable" for Grossman to assume that the TRO

had expired as Rule 65(b) prescribes.3

     3
      I believe that this conclusion denies Grossman the benefit
of that to which he is entitled under Granny Goose. Rule 65(b)
is clear that no TRO may be extended beyond the twenty days
without the consent of the party restrained. On May 27, 1994,
after the expiration of twenty calendar days, Grossman requested
the return of some of his client's funds from the Receiver who
had custody of them. The Receiver disagreed about the
calculation of time, stating that the time would expire on June
      This holding is based upon Sampson v. Murray, 415 U.S. 61, 94
S. Ct. 937, 39 L. Ed. 2d 166 (1974).           In     Sampson, a government

employee sought a temporary injunction against her dismissal from

employment as a probationary employee.          The district court granted

a temporary restraining order.      Later, after an adversary hearing

at   which   the   government   declined   to    produce   the   discharging

official as a witness to testify as to the reasons for the

dismissal, the district court ordered the temporary restraint

continued until the witness appeared.       In considering the issue of

appellate jurisdiction over the order the Supreme Court wrote:

      A district court, if it were able to shield its orders from
      appellate review merely by designating them as temporary
      restraining orders, rather than as preliminary injunctions
      would have virtually unlimited authority over the parties in
      an injunctive proceeding. In this case, where an adversary
      hearing has been held, and the court's basis for issuing the
      order strongly challenged, classification of the potentially
      unlimited order as a temporary restraining order seems
      particularly unjustified.   Therefore, we view the order at
      issue here as a preliminary injunction.

Id. at 87-88, 94 S.Ct. at 951-52.

      An order extending a TRO beyond the statutory twenty-day

limit, therefore, is treated as a preliminary injunction.               One

might well conclude that the conversion of an indefinitely-extended

TRO into a preliminary injunction would be for purposes of appeal

only, conferring jurisdiction on the court of appeals for the sole


1. On June 3, Grossman inquired of the district court whether a
preliminary injunction had issued. The staff advised that no
order had been issued. On June 6, Grossman again inquired of the
Clerk of Court and of the district court's chambers whether any
injunction had issued. Informed that no order had issued nor was
any order forthcoming, Grossman transferred his client's retainer
from a trust fund to Grossman's law firm operating account in
partial payment of his fees. As far as the record reveals,
Grossman did what Rule 65(b) permitted him to do, and as his
client instructed him to do with the client's funds.
purpose of voiding the invalidly extended TRO.4

     This was exactly the approach of the Court of Appeals for the

District of Columbia Circuit in National Mediation Bd. v. Air Line

Pilots Association, Int., 323 F.2d 305 (D.C.Cir.1963).      In that

pre-Sampson case, the Court of Appeals held that an order extending

a TRO beyond the twenty days allowed by Rule 65(b) is tantamount to

the grant of a preliminary injunction, thus conferring jurisdiction

on the court of appeals.    The court further held, however, that

since the restraining order was not supported by findings of fact

and conclusions of law as required by Rule 52(a), it was not a

valid preliminary injunction and remanded the case to the district

court with directions to dissolve the void order.    Id. at 305-06.5

     This result was later endorsed by Justice Marshall in his

dissent in Sampson.   In Sampson, the Supreme Court went beyond the

mere exercise of appellate jurisdiction and considered the merits

of the application for a preliminary injunction.    This appeared to

be a significant extension to Justice Marshall who wrote:


     4
      As noted earlier, until today there has never been a case
affirming sanctions for contempt for violation of an
indefinitely-extended TRO.
     5
      An earlier approach adopted by two circuits upon finding
that temporary restraining orders had expired by virtue of the
Rule 65(b) limitations, was to hold that there was no existing
order to review and dismiss the appeals as moot. Benitez v.
Anciani, 127 F.2d 121 (1st Cir.1942), cert. denied, 317 U.S. 699,
63 S. Ct. 439, 87 L. Ed. 559 (1943) and Southard & Co. v. Salinger,
117 F.2d 194 (7th Cir.1941). Subsequent courts have
distinguished these cases where, as here, a district court has
ordered an indefinite extension of the TRO. See Pan American
World Airways, Inc. v. Flight Engineers' Int'l Ass'n, 306 F.2d
840, 842 (2d Cir.1962) ("In the present case, because the
district judge extended the order beyond the twenty day period,
we consider that the temporary restraining order became an
appealable preliminary injunction.").
          It is suggested that if an indefinitely extended
     temporary restraining order remained unappealable, the
     District Court would have virtually unlimited authority over
     the parties in an injunctive action.     At the outset, this
     cannot justify this Court's reaching the merits of Mrs.
     Murray's claim for a preliminary injunction.     Even if the
     order entered by the District Court is appealable, it should
     be appealable only for the purposes of holding it invalid for
     failure to comply with Rule 52(a).      This was the precise
     course taken by the Court of Appeals for the District of
     Columbia Circuit in National Mediation Board, supra, on which
     the majority relies.

                       *   *   *   *   *   *

          Here, instead, we find the Supreme Court determining that
     although the District Court had jurisdiction to grant
     injunctive relief, the equities of Mrs. Murray's case did not
     support a preliminary injunction, when neither the District
     Court nor the Court of Appeals has yet confronted the latter
     issue. I do not believe this makes for sound law.

Sampson, 415 U.S. at 98, 94 S.Ct. at 957 (footnote omitted).

     I recognize that this reasoning was rejected by the Court in

Sampson.   Justice Rehnquist, for the Court, wrote:

          Our Brother Marshall, in his dissenting opinion,
     nevertheless suggests that a district court can totally or
     partially impede review of an indefinite injunctive order by
     failing to make any findings of fact or conclusions of law.
     It would seem to be a consequence of this reasoning that an
     order which neglects to comply with one rule may be saved from
     the normal appellate review by its failure to comply with
     still another rule. We do not find this logic convincing.
     Admittedly, the District Court did not comply with Fed.Rule
     Civ.Proc. 52(a), but we do not think that we are thereby
     foreclosed from examining the record to determine if
     sufficient allegations or sufficient evidence supports the
     issuance of injunctive relief.

Id. at 88 n. 58, 94 S. Ct. at 951 n. 58.

     By reviewing the merits, the Supreme Court appears to have

held that the TRO cum preliminary injunction is a valid restraining

order.     Otherwise, the review on the merits would be a mere
intellectual exercise which the Court is not wont to do.6   So, I am

instructed by the Court that the indefinite extension of a TRO not

only transforms the TRO into a preliminary injunction for purposes

of appeal, but also into a valid injunction.7

     Clearly, some problems emerge. We uphold the contempt imposed

for violation of an expired TRO in this case at the expense of

making unclear the duration of emergency orders that deprive a

party of the free use of his or her property.         This is not

appealing in a free society.      Furthermore, we eviscerate the

protection afforded by Rule 65(b).   If a TRO can metamorphose into

a preliminary injunction by the expiration of the very time limits

imposed as safeguards against the indefinite restraint over one's




     6
      Upon review of the merits, the Court analyzed whether
petitioner had adequately demonstrated the irreparable harm
necessary to secure injunctive relief, concluded that she had not
done so. Therefore, although valid, the Court found the TRO
unlawful in that it was incorrectly granted. The Court reversed
the decision of the court of appeals which had upheld the
district court's grant of the TRO.
     7
      This determination is part of what is required in order for
this court to uphold the contempt imposed upon Grossman in this
case. Unlike criminal contempt, civil contempt may be upheld
only if the disobeyed order was valid and lawful. Smith v.
Sullivan, 611 F.2d 1050, 1052-54 (5th Cir.1980).

          Having been persuaded that the indefinitely extended
     TRO becomes a valid preliminary injunction, the second step
     would be to consider the injunction on the merits to
     determine whether it was granted according to law, i.e.,
     whether the applicant demonstrated the requisite irreparable
     harm and inadequate legal remedies.

          In this case, however, Grossman does not appear to
     challenge the injunction on its merits, choosing to argue
     only that the TRO was void after the expiration of the
     statutory time limits. Therefore, my inquiry is limited to
     the validity of the order disobeyed.
property, then Rule 65(b) provides no protection at all. 8   As the

Second Circuit has observed:

     It is because the remedy is so drastic and may have such
     adverse consequences that the authority to issue temporary
     restraining orders is carefully hedged in Rule 65(b) by
     protective provisions.    And the most important of these
     protective provisions is the limitation on the time during
     which such an order can continue to be effective.

Pan American World Airways, Inc. v. Flight Engineers' Int'l Ass'n,

306 F.2d 840, 843 (2d Cir.1962) (holding, however, that a TRO

indefinitely extended by a district court becomes a preliminary

injunction so that it may be reviewed).

     I confess to a temptation to conclude that         Sampson   is

overruled by Granny Goose, or that, at least, because the restraint

imposed in Sampson was found to be unlawful, the implications from

the merits review are dicta.   I do not undertake, however, to limit

Supreme Court precedent.   If our reading of Sampson is correct, it

requires that, for the first time, we affirm a contempt imposed for

violating a TRO extended beyond the statute's limit.

     Not without doubt as to this conclusion, I CONCUR.




     8
      This approach does, however, have the virtue of easing the
burden on over-worked district judges. It appears that now they
may avoid the time-consuming chore of finding facts and making
conclusions of law, and simply allow the passage of time to
accomplish what many cases say they may not do—turn a TRO into a
preliminary injunction without going to this trouble.